DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed fails to provide a limitation that recites a hardware.


Information Disclosure Statement
The information disclosure statement filed 11/01/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because citations 1-5 on page 2 do not have dates. It has been placed in the application file, but the information referred to therein has not been 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-El et al (Pub. No. 2013/0305392) in view of Spies et al (Pub. No. US 2008/0170693).


As per claims 1, 9, 17, Bar-El discloses a method for recording input text that is input in an input field of a webpage, the method comprising: providing the webpage to a client device, by processing circuitry, the webpage comprising: (a) the input field, and (b) instructions executable by web-accessing software for recording the input text (…the browser fetch the website’s log-in page and may display it to the user on device…the user my enter his login details…see par. 156); and wherein execution of the instructions results in: identification of masking information in the input text, if any, the masking information being information in the input text to be masked, the identification including: determining whether a web element of the input field includes an attribute having an attribute value that is indicative of a presence of the masking information in the input text; if the web element includes the attribute having the attribute value, identifying the masking information (…the browser may send the login form to the website over the TLS connection…when the browser reaches a confidential field, the browser may request TLS/SSL support library to use the values recorded in its secure storage database…see par. 169-171, 180-181). Bar-El does not explicitly disclose if the web element does not include the attribute having the attribute value, analyzing the input text to identify the masking information, if any; and if the masking information is identified, masking of the masking information prior to the recording of the input text, so that the masking information is masked when recorded. However Spies discloses if the web element does not include the attribute having the attribute value, analyzing the input text to identify the masking information, if any; and if the masking information is identified, masking of the masking information prior to the recording of the input text, so that the masking information is masked when recorded (…an application that accesses a database over a communications network may have an encryption engine for encrypting sensitive data before it is provided to the database and stored and may a decryption engine for use in decrypting encrypted data that has been retrieved from the database…the data includes strings of characters…during encryption operations, an encryption engine encrypts unencrypted strings of characters (plaintext) into encrypted strings of characters…see par. 38, 41-43). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Spies in Bar-El for including the above limitations because one ordinary skill in the art would recognize it would further improve cryptographic tools that are capable of encrypting and decrypting data without altering the format of the data…see Spies, par. 3-7.


As per claims 2, 10, the combination of Bar-El and Spies discloses wherein the attribute is a standard Document Object Model (DOM) attribute for version of the Hypertext Markup Language (HTMLS) (Bar-El: see par. 98).


As per claims 3, 11, the combination of Bar-El and Spies discloses wherein the masking information includes part or all of a confidential number, being one or more of the following: a credit card number or a personal identification number (Bar-El: see par. 39).


As per claims 4, 12, the combination of Bar-El and Spies discloses wherein the confidential number is validatable by a Luhn algorithm (Spies: see par. 72). The motivation for claims 4, 12 are the same motivation as in claims 1, 9 above.


As per claims 5, 13, the combination of Bar-El and Spies discloses wherein the analyzing includes: determining whether the input text includes at least one instance of numeric text consisting of, with the exception of whitespace characters, if any, a first number of numeric characters;
if the input text includes the at least one instance of numeric text, determining whether the first number of numeric characters is identical to a second number of numeric characters in the confidential number or is within a range of a possible number of numeric characters in the confidential number; if the first number of numeric characters is identical to the second number of numeric characters or is within the range of the possible number of numeric characters, applying a checksum formula to a numeric value formed by the first number of numeric characters; and if the checksum formula applied to the numeric value returns a positive result, determining that the at least one instance of numeric text includes the confidential number (Spies: see par. 55-56). The motivation for claims 5, 13 are the same motivation as in claims 1, 9 above.

As per claims 6, 14, the combination of Bar-El and Spies discloses wherein the checksum formula is a Luhn algorithm (Spies: see par. 72). The motivation for claims 6, 14 are the same motivation as in claims 1, 9 above.


As per claims 7, 15, the combination of Bar-El and Spies discloses wherein the confidential number is the credit card number; and wherein the range of the possible number of numeric characters in the credit card number is between twelve and nineteen, inclusive (Spies: see par. 98). The motivation for claims 7, 15 are the same motivation as in claims 1, 9 above.


As per claims 8, 16, the combination of Bar-El and Spies discloses wherein the analyzing includes: determining whether the input text includes at least one instance of numeric text consisting of, with the exception of whitespace characters, if any, and hyphens, if any, a first number of numeric characters; if the input text includes the at least one instance of numeric text, determining whether the first number of numeric characters is identical to a second number of numeric characters in the confidential number or is within a range of a possible number of numeric characters in the confidential number; if the first number of numeric characters is identical to the second number of numeric characters or is within the range of the possible number of numeric characters, applying a checksum formula to a numeric value formed by the first number of numeric characters; and if the checksum formula applied to the numeric value returns a positive result, determining that the at least one instance of numeric text includes the confidential number (Spies: see par. 55-56). The motivation for claims 8, 16 are the same motivation as in claims 1, 9 above.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to automatically masking confidential information that is input on a webpage.

Studeny (Pub. No. US 2017/0083607); “Extending a Classification Database by User Interaction”;
-Teaches the user’s interaction records are searched for records that match the interaction detected…the matching interaction records selected are used to create a classification for the web page item or to update a previously existing classification of the web page item…see par. 27-28.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436